           Case 2:20-cv-01276-GJP Document 23 Filed 10/30/20 Page 1 of 11




                    IN THE UNITED STATES DISTRICT COURT
                 FOR THE EASTERN DISTRICT OF PENNSYLVANIA


DAS ARCHITECTS, INC.                             :      CIVIL ACTION
                                                 :
      v.                                         :
                                                 :
CHRIS RAHN and CHRISTINE PASIEKA                 :       NO. 20-1276

                           MEMORANDUM AND ORDER

ELIZABETH T. HEY, U.S.M.J.                                                October 30, 2020

       In this action, Plaintiff, DAS Architects, Inc. (“Plaintiff”), sought damages against

Defendants, Chris Rahn and Christine Pasieka (collectively “Defendants”), for breach of

contract and other claims related to the alleged non-payment of architectural fees. See

Complaint (Doc. 1). Presently before the court is Plaintiff’s motion to enforce settlement

and for entry of judgment (Doc. 19), Defendants’ response (Doc. 21), and Plaintiff’s

reply seeking a court order to compel Defendants to respond to discovery in aid of

execution on an expedited basis (Doc. 22). For the reasons that follow, the motion to

enforce settlement and for entry of judgment will be granted in part and denied in part,

without prejudice, and the request for expedited discovery will be granted. 1




       1
        By Order dated September 11, 2020, the Honorable Gerald J. Pappert signed the
parties’ stipulated dismissal order, dismissing the action with prejudice and directing that
“[j]urisdiction shall remain with Judge Elizabeth T. Hey until December 1, 2020 to
address any dispute that may arise with respect to the enforcement of the Settlement
Agreement entered into between the parties.” Docs. 15 at 2 ¶ 2, 17 ¶ 2. Therefore, the
motion to enforce the settlement agreement is properly before the undersigned for
disposition. See 28 U.S.C. § 636. Entry of judgment will be addressed by Judge Pappert.
           Case 2:20-cv-01276-GJP Document 23 Filed 10/30/20 Page 2 of 11




I.     PROCEDURAL BACKGROUND

       On May 5, 2020, Judge Pappert referred the matter to me for purposes of

settlement discussions. Doc. 11. On July 23, 2020, I conduced a video settlement

conference during which the parties agreed to settle the case pursuant to terms which

were subsequently memorialized in a fully executed agreement dated August 5, 2020.

See Settlement Agreement and General Release, attached to Doc. 19 at Exh. A (Doc. 19-

4) (“Settlement Agreement”). 2 Plaintiffs agreed to pay a total of $300,000 in three equal

monthly installments, with the first $100,000 payment due by September 1, 2020. Id. ¶ 1.

       Defendants admit that they did not make the first payment due under the

Settlement Agreement. Doc. 19 ¶ 10; Doc. 21 ¶ 10. On September 3, 2020, the parties

agreed to revise their settlement terms, including an agreement by Defendants to increase

the total amount to be paid to $350,000.00. See Revised Settlement Agreement and

General Release, attached to Doc. 19 at Exh. B (Doc. 19-5) (“Revised Settlement

Agreement”). 3 In the Revised Settlement Agreement, Defendants agreed to make a first




       2
        The settlement conference was conducted pursuant to the customary
confidentiality ground rules. However, the parties’ agreement was not confidential, and
they provided that their agreement could be attached to a motion to enforce. Settlement
Agreement ¶ 7; see also Revised Settlement Agreement ¶ 7. Ms. Pasieka did not
participate in the settlement proceedings before me, but both counsel and Mr. Rahn
confirmed Mr. Rahn’s authority on behalf of Ms. Pasieka. Additionally, Ms. Pasieka
signed the settlement agreements at issue. Plaintiff (by its principal David Schultz)
signed the Settlement Agreement on August 6, 2020, and Defendants both signed it on
August 10, 2020. See Doc. 19-4 at 7, 8.
       3
       Defendants signed the Revised Settlement Agreement on September 7, 2020, and
Mr. Schultz signed it on behalf of Plaintiff the next day. See Doc. 19-5 at 8.
           Case 2:20-cv-01276-GJP Document 23 Filed 10/30/20 Page 3 of 11




payment of $150,000.00 by September 9, 2020, followed by a second payment of the

remaining balance by October 9, 2020. For each payment that Defendants paid on time,

the agreement called for a reduction of $25,000 in the total amount due, such that

Defendants could satisfy their obligation by paying the original $300,000 with timely

payments. Id. ¶ 1.

       Defendants admit that they did not comply with the terms of the Revised

Settlement Agreement and did not make the first payment. Doc. 19 ¶ 13; Doc. 21 ¶ 13.

       At Plaintiff’s request I held a telephone conference with counsel on September 11,

2020. Doc. 14. Defendants again failed to make any payments. Doc. 19 ¶ 17; Doc. 21

¶ 17. On September 18, 2020, I conducted a second telephone conference with counsel

for both parties and Mr. Rahn. Doc. 18.

       According to Plaintiff, after Defendants again failed to comply with payment

terms, defense counsel failed to respond to emails inquiring into the timing of payment,

and did not object to a draft version of Plaintiff’s motion to enforce or to the relief

requested. Doc. 19 ¶¶ 21-23. 4 Instead, by email dated October 7, 2020, counsel for

Defendants stated, “Mr. Rahn has indicated to me that he will be able to make his

payment tomorrow.” Email dated 10/07/20, attached to response at Exh. C (Doc. 19-6).

Defendants admit that no such payment occurred. Doc. 19 ¶ 25; Doc. 21 ¶ 25.




       4
       Defendants do not deny the facts of these averments, repeating the boilerplate
language, “Denied as stated. By way of further response, communications between
counsel for settlement purposes are confidential.” Doc. 21 ¶¶ 21-23.
           Case 2:20-cv-01276-GJP Document 23 Filed 10/30/20 Page 4 of 11




       On October 9, 2020, Plaintiff filed this motion seeking to enforce settlement and

for entry of judgment. Doc. 19. On October 23, 2020, Defendants filed a response in

which they admit to breaching the payment terms of the Revised Settlement Agreement

and do not contest the motion or the relief sought. Doc. 21. 5 Plaintiffs filed a reply

seeking an order to compel Defendants to respond to discovery in aid of execution on an

expedited basis (Doc. 22).

II.    DISCUSSION

       “It is well settled that a federal court has the inherent power to enforce and to

consider challenges to settlements entered into in cases originally filed therein.” Fox v.

Consol. Rail Corp., 739 F.2d 929, 932 (3d Cir. 1984). In doing so, courts treat a motion

to enforce settlement under the same standard as a motion for summary judgment,

inquiring whether there is any disputed issue of material fact as to the validity of the

settlement agreement. Dugan v. O’Hara, 125 F. Supp.3d 527, 535 (E.D. Pa. 2015).

       Here, it is undisputed that (1) the Revised Settlement Agreement constitutes an

enforceable agreement, (2) Defendants breached their payment obligations under the

Revised Settlement Agreement, and (3) Defendants have not in any way contested the

present motion seeking enforcement of the Revised Settlement Agreement or the relief

sought. As a result, the only issues for the court to resolve are Plaintiff’s entitlement to


       5
         Upon receipt of Plaintiff’s motion, I directed Defendants’ to state within a week’s
time whether they intended to file an opposition to the motion, Doc. 20, hoping to avoid
the need for further briefing and delay if the motion were unopposed. Defense counsel
responded by email that his “client will file a response” to the motion. The resulting
filing of counsel, Doc. 21, was indeed filed as a “response,” and not an opposition, as it
does not oppose any of the averments or arguments in the motion.
        Case 2:20-cv-01276-GJP Document 23 Filed 10/30/20 Page 5 of 11




the specific amounts sought, and Plaintiff’s request for expedited discovery in aid of

execution.

       A.     Damages for Defendants’ Breach

       Plaintiff first seeks $350,000.00 against both Defendants, jointly and severally,

pursuant to the express and mutually agreed-upon terms of the Revised Settlement

Agreement. Doc. 19 ¶ 26. Defendants admit that they agreed to pay $350,000 in two

installments and that they made neither the $150,000 payment due September 9, nor the

balance payment due October 9, and therefore the entire settlement amount is now past

due. In accordance with the parties’ agreement that the court resolve any dispute

concerning the Revised Settlement Agreement, and there being no genuine issue of

material fact as to Defendants’ breach, I find that Plaintiff is entitled to $350,000.00.

       Plaintiff also seeks an “award of all reasonable costs and expenses, including

attorney’s fees, for any efforts or actions undertaken to obtain compliance.” Doc. 19

¶ 27. Paragraph 2 of the Revised Settlement Agreement provides:

              In the event that Defendants breach any of the payment
              obligations set forth in Paragraph 1, and Plaintiff is required
              to enlist the assistance of the Court to obtain compliance,
              Defendants acknowledge that Plaintiff shall petition the Court
              to award all reasonable costs and expenses, including
              attorney’s fees, for any efforts or actions undertaken to obtain
              compliance.

Revised Settlement Agreement ¶ 2. Pursuant to this paragraph, Plaintiff seeks $5,000.00,

both for having to repeatedly enlist the Court’s assistance before filing the present

motion, Doc. 19 ¶ 28, and for efforts “going forward should Plaintiff have to conduct

discovery in aid of execution, file liens against real property, seize personal property or
           Case 2:20-cv-01276-GJP Document 23 Filed 10/30/20 Page 6 of 11




assets, garnish wages or otherwise engage in execution practice to enforce this Court’s

Judgment.” Doc. 19 ¶ 29. However, Plaintiff acknowledges in the proposed order

attached to its reply that it has not yet accounted for its fees and costs, indicating that the

amount “will be determined upon further application to the Court” after any necessary

efforts or actions are undertaken. Doc. 22-1 ¶ 2b. Therefore, Plaintiff’s request for

$5,000,00 in costs and expenses will be denied, without prejudice to Plaintiff filing a

motion verifying its fees and costs within thirty days.

       Plaintiff also argues that it is entitled to interest at 6% on the first payment of

$150,000.00 beginning on September 10, 2020, which according to Plaintiff amounted to

$700.00 as of the date of Plaintiff’s motion. Doc. 19 ¶ 30. 6 This interest penalty is not

explicitly set forth in the Revised Settlement Agreement, but Defendants do not oppose

Plaintiff’s averment that it is entitled to the interest, stating only that the “averment

contains conclusions of law to which no response is required.” Doc. 21 ¶ 30. In any

event, the parties agreed that the Revised Settlement Agreement “shall be governed by

and interpreted under the laws of the Commonwealth of Pennsylvania.” Id. ¶ 11.

       Under Pennsylvania law, “the award of prejudgment interest in a contract action is

not discretionary; it is a legal right to which a prevailing party is entitled.” ECEM

European Chem. Marketing B.V. v. Purolite Co., 451 Fed. App’x 73, 79 (3d Cir. 2011)



       6
         Plaintiff states “$700 = $150,000 x .06 x 28 days.” Doc. 19 ¶ 90. This equation
misstates Plaintiffs actual calculation, as strictly speaking the equation yields a result of
$252,000.00. Multiplying $150,000 by .06 yields $9,000, which if divided by 365 days
results in a figure of $24.66 per day. Plaintiff has apparently rounded this figure up to
$25.00 per day, as $25.00 x 28 days yields Plaintiff’s figure of $700.00.
        Case 2:20-cv-01276-GJP Document 23 Filed 10/30/20 Page 7 of 11




(citing Fernandez v. Levin, 548 A.2d 1191, 1193 (Pa. 1988)). Unless otherwise specified

by the parties, the rate of prejudgment interest is calculated as simple interest at a rate of

6% per year. Russo v. Abington Memorial Hosp. Healthcare Plan, 257 F. Supp.2d 784,

789-90 (E.D. Pa. 2003) (citing Fernandez, 548 A.2d at 1193); see also 41 P.S. § 202

(statutory rate of interest is 6% per annum). Neither the statute nor caselaw provides that

the prejudgment interest multiplier may be rounded to the nearest dollar, as Plaintiff’s

calculation does here, but rather Pennsylvania courts have held that prejudgment interest

may not exceed 6% absent contractual provisions to the contrary. See Daset Min. Comp

v. Industrial Fuel Corp., 473 A.2d 584, 597 (Pa. Super. 1984). Because the Revised

Settlement Agreement does not provide for prejudgment interest in an amount greater

than 6% per annum, that statutory rate is applicable.

       With these principles in mind, Plaintiff is entitled to prejudgment interest in the

amount of $24.66 per day on the first payment of $150,000.00, for thirty days from

September 10, 2020, through October 9, 2020 (6% of $150,000.00 ÷ 365 days = $24.66

per day), and $57.53 per day on the full amount of $350,000.00 from October 10, 2020,

through entry of judgment (6% of $350,000.00 ÷ 365 days = $57.53 per day). These

calculations yield prejudgment interest amounts of $739.80 for the first thirty days

($24.66 x 30 = $739.80), and $1,208.13 for the following twenty-one days ($57.53 x 21 =

$1,208.13), for a total prejudgment interest sum of $1,947.93.

       Lastly, Plaintiff argues that it is entitled to post-judgment interest on the principal

amount due at $57.50 per day (simple interest at 6% per annum on $350,000.00) until
           Case 2:20-cv-01276-GJP Document 23 Filed 10/30/20 Page 8 of 11




paid in full. Doc. 19 ¶ 31. 7 Defendants do not oppose Plaintiff’s averment that it is

entitled to post-judgment interest, again stating only that the “averment contains

conclusions of law to which no response is required.” Doc. 21 ¶ 31. Federal law states

that post-judgment interest “shall be allowed on any money judgment in a civil case

recovered in a district court,” 28 U.S.C. § 1961(a), computed daily to the date of payment

at the statutory rate, compounded annually. Id. § 1961(b). Accordingly, Plaintiff is

entitled to the post-judgment interest at the rate of $57.53 per day, from the date of the

Order until full satisfaction of the judgment.

       B.      Plaintiff’s Request for Expedited Discovery in Aid of Execution

       In its reply, Plaintiff seeks expedited discovery in aid of execution pursuant to

Federal Rule of Civil Procedure 26(d)(1). Doc. 22. Plaintiff attaches to its reply a set of

interrogatories and requests for production of documents in aid of execution, see Doc. 22

Exh. A (Doc. 22-1), to which Defendants would normally have thirty days to respond,

and instead asks that Defendants be ordered to respond within fifteen days and submit to

depositions within thirty days, if deemed necessary. Id.

       Executions of judgments are governed by Federal Rule 69, which provides in part

that discovery in aid of the judgment or execution may be obtained “from any person . . .

as provided in these rules or by the procedure of the state where the court is located.”

Fed. R. Civ. P. 69(b). Discovery under the federal rules is governed by Rule 26, which

provides the court with very broad discretion regarding discovery. See In re Fine Paper


       7
       Plaintiff’s requested amount is incorrect by three cents per day. As previously
explained, 6% of $350,000.00, divided by 365 days, yields a figure of $57.53 per day.
        Case 2:20-cv-01276-GJP Document 23 Filed 10/30/20 Page 9 of 11




Antitrust Litig., 685 F.2d 810, 817 (3d Cir. 1982) (“[M]atters of docket control and

conduct of discovery are committed to the sound discretion of the district court.”); see

also ITOCHU Intern, Inc. v. Devon Robotics, LLC, 303 F.R.D. 229, 232 (E.D. Pa. 2014)

(Joyner, J.) (noting court’s “very broad” discretion regarding discovery under Rule 26

and stating, “[d]iscovery in aid of execution is similarly broad”). Subsection (d) of Rule

26, governing the timing and sequence of discovery, provides that “[a] party may not

seek discovery from any source before the parties have conferred . . . except in a

proceeding exempted from initial disclosures . . . or when authorized by these rules, by

stipulation, or by court order.” Fed. R. Civ. P. 26(d)(1).

       Rule 69 is silent as to expedited discovery, and Rule 26(d) does not set a standard

for determining when expedited discovery should be permitted. However, “[w]hen faced

with requests to expedite discovery under Rule 26(d), courts in the Third Circuit

generally follow a ‘good cause’ or ‘reasonableness’ standard.” Barbieri v. Wells Fargo &

Co., No, 09-3196, 2012 WL 3089373, at *3 (E.D. Pa. Jul. 27, 2012) (Surrick, J.)

(citations omitted). Under the reasonableness standard, “a district court should decide a

motion for expedited discovery on the entirety of the record to date and the

reasonableness of the request in light of all the surrounding circumstances.” Id. (quoting

Entertainment Tech. Corp. v. Walt Disney Imagineering, No. 03-3546, 2003 WL

22519440, at *14 (E.D. Pa. Oct. 3, 2003 (Hutton, J.)). “Good cause is usually found

where the party’s need for the expedited discovery, in consideration of the administration

of justice, outweighs the possible prejudice or hardship to the defendant.” Barbieri, 2012

WL 3089373 at *3 (citation omitted). Other factors include the timing of the request for
        Case 2:20-cv-01276-GJP Document 23 Filed 10/30/20 Page 10 of 11




expedited discovery, whether the requests are overly broad, and whether the requesting

party will suffer irreparable harm if the discovery is not expedited. Id.; Entertainment

Tech. Corp., 2003 WL 22519440, at *14; see also ITOCHU Intern, 303 F.R.D. at 232

(“As with general civil discovery, [discovery in aid of judgment or execution] is not

unlimited, and ‘must be kept pertinent to the goal of discovering concealed assets of the

judgment debtor and not be allowed to become a means of harassment of the debtor or

third persons.’”) (citation omitted). The party seeking expedited discovery has the

burden of showing that the request is reasonable under the circumstances. Id.

       In support of its request for expedited discovery, Plaintiff notes Defendants’

pattern of making repeated promises that they would comply with the parties’ agreed-to

payment terms, only to ignore the deadlines and delay resolution of this matter,

ultimately forcing Plaintiff to file the present motion. Defendants then reported that they

would respond to the motion, but the response Defendants filed was devoid of substance

and raised no grounds in opposition. Understandably, Plaintiff is concerned that

Defendants are engaged in an intentional effort to delay entry of judgment and may be in

the process of attempting to conceal potential assets. By seeking expedited discovery,

Plaintiff seeks to recapture the time lost by Defendants’ dilatory tactics.

       Plaintiff’s request for expedited discovery in aid of execution is reasonable.

Defendants repeatedly breached their payment obligations under the Revised Settlement

Agreement, despite repeated assurances to Plaintiff and to this Court regarding their

intention to comply. Defendants compounded the inadvisability of this pattern of

conduct by filing a cursory response to the present motion, admitting each breach of the
       Case 2:20-cv-01276-GJP Document 23 Filed 10/30/20 Page 11 of 11




payment terms of the Revised Settlement Agreement and neither contesting the motion,

nor the relief sought. Indeed, the only effect of this cursory response was to delay by two

weeks the court’s entry of judgment and therefore the start of Plaintiff’s discovery in aid

of execution. Defendants’ actions strongly suggest that they are engaged in an ongoing

pattern of delay. Moreover, under the circumstances, it is hard to conceive how

expediting this discovery would cause prejudice or hardship for Defendants, or amount to

harassment.

       For the aforementioned reasons, I will grant Plaintiff’s request for expedited

discovery in aid of execution.

III.   CONCLUSION

       There is no disputed issue of material fact as to the validity of the Revised

Settlement Agreement, Defendants’ breach of its payment terms, or Plaintiff’s

entitlement to the amounts sought, except for reasonable costs and fees which are not yet

known. Therefore, the motion to enforce settlement and for entry of judgment will be

granted in part and denied in part, without prejudice to Plaintiff seeking reasonable costs

and fees within thirty days, and with judgment to be entered by Judge Pappert by separate

Order. Moreover, I find that discovery in aid of execution should be conducted on an

expedited basis.

       An appropriate Order follows.
